United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 18, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10560
                         Summary Calendar



                          MELVIN TRAYLOR,

                                             Petitioner-Appellant,

                              versus

                     UNITED STATES OF AMERICA,

                                                 Respondent-Appellee.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-422-R
                      --------------------



Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Melvin Traylor, federal prisoner # 29612-077, appeals the

district court’s denial of his petition invoking 28 U.S.C. § 2241.

Because Traylor’s 28 U.S.C. § 2241 petition challenged the legality

of his sentence, Traylor had to show that 28 U.S.C. § 2255 provided

him with an inadequate or ineffective remedy.     Pack v. Yusuff, 218

F.3d 448, 452 (5th Cir. 2000).      “[T]he savings clause of [28

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
U.S.C.]   §   2255   applies      to    a   claim     (i)    that     is    based    on    a

retroactively applicable Supreme Court decision which established

that the petitioner may have been convicted of a nonexistent

offense and (ii) that was foreclosed by circuit law at the time

when the claim should have been raised in the petitioner’s trial,

appeal, or first [28 U.S.C.] § 2255 motion."                         Reyes-Requena v.

United States, 243 F.3d 893, 904 (5th Cir. 2001).

      Traylor argues that his sentence for his drug-conspiracy

conviction is invalid under Apprendi v. New Jersey, 530 U.S. 466

(2000).         Contrary     to    Traylor’s          assertion,           Apprendi       is

not   retroactively       applicable        to   cases    on   collateral       review.

See United States v. Brown, 305 F.3d 304, 310 (5th Cir. 2002),

cert. denied, 123 S. Ct. 1919 (2003).                Even if it were, it does not

establish that Traylor was convicted of a nonexistent offense.

Reyes-Requena, 243 F.3d at 904.                  Accordingly, Traylor fails to

qualify   for    relief    under       28   U.S.C.    §     2255's    savings       clause

provisions.     The district court’s dismissal of Traylor’s 28 U.S.C.

§ 2241 petition is therefore AFFIRMED.




                                            2